DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 8, 9, 11-15, 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (9250051) in view of Rizos (4347023) in view of Judd et al (20150372374).
In regards to claim 1 and method claim 8, Smith discloses a satellite (C3:50) comprising: 
a solar array (C3:33 “solar panel deployment”);

a squib controller to control the ignition of the squibs based on a firing sequence of the squibs (Fig. 3 ref. 102 “squib initiation sequencer”), the squib controller to vary the firing sequence to autonomously deploy the solar array (C3:65 “the squib initiation sequencer 102 applies a current or sends an electrical signal supplied from a battery 110 or other power supply to the squibs in the release mechanisms 108 in a pre-programmed sequence in order to fire the explosive charge”).
While Smith discloses use of the squib mechanism in a spacecraft comprising a satellite and using the squib mechanism to deploy solar panels, Smith does not expressly disclose; a satellite comprising a solar array, a squib mechanism to deploy the array.
Rizos teaches the ignition of an array of squibs (“FIG. 1, a hold-down system or device 10” ref. 10, C3:60 “provide the displacement of the locking bolt by an explosive charge”, Fig. 2 array of ref. 10.1-10.6) to deploy a solar panel of a spacecraft/satellite (abstract “solar generators”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Rizos by using the system of Smith to control sequential ingnition of squibs to deploy a satellite panel in order to ensure the panel unfolds in the correct sequence that allows all part to maximum extension.  
Smith does not expressly disclose: a sensor to detect that the satellite has exited a launch vehicle. 
Judd teaches to device to determine when a payload has exited from a launch vehicle ([0087] “the space vehicle is released from a dispenser or other vehicle or container”, [0090] “A separation switch 1960 indicates that the space vehicle has been released from its dispenser or other deployment vehicle”) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Judd by providing a sensor to detect that the satellite has exited a launch vehicle in order to indicate safe to deploy solar panels.
  
In regards to claim 2 and claim 9, Smith as combined discloses the satellite as defined in claim 1, wherein the squib controller is to vary the firing sequence based on at least one of ignited squibs, squib failures, and a next squib to be ignited in the firing sequence (Smith abstract “The squib initiation sequencer is further configured to detect when the initiation of each squib in the sequence is complete, and immediately move to the next sequential step”).

In regards to claim 3, Smith as combined discloses the satellite as defined in claim 1, wherein the sensor is a first sensor (Judd [0090]), but does not expressly disclose: and further including a second sensor to detect a folding condition of the solar array, 
Judd teaches a device to detect a folded condition of a solar panel ([0096] “The solar panels may also contain a deployment switch that indicates to the satellite that the panels deployed correctly”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith as combined with Judd by providing the means to detect a folding condition of the solar array in order to indicate that the solar panel has fully deployed. 
Smith as combined further discloses: the squib controller is to vary the firing sequence based on the folding condition (Smith C5:30 “the squib initiation sequencer 102 may be implemented with any number of separate channels, depending on the number of release mechanisms 108 and other requirements of the launch system” accordingly Smith as combined capable of performing the claimed limitation).

Independent clam 8 is of similar scope and rejected as independent claim 1 which recites the claimed structure and is capable of performing the claimed method limitations. 

Claim 9 is of similar scope and rejected as claim 2 which recites the claimed structure and is capable of performing the claimed method limitations. 

Claim 11 is of similar scope and rejected as claim 3 which recites the claimed structure and is capable of performing the claimed method limitations. 

In regards to claim 12, Smith as combined discloses the method as defined in claim 11, wherein the firing sequence is varied based on the folding condition of the solar array (Smith C5:30 “the squib initiation sequencer 102 may be implemented with any number of separate channels, depending on the number of release mechanisms 108 and other requirements of the launch system” accordingly Smith as combined capable of performing the claimed limitation).

In regards to claim 13, Smith as combined disclose the method as defined in claim 8, wherein varying the firing sequence includes at least one of re-ordering an ignition sequence of the squibs (Smith “the squib initiation sequencer 102 may dynamically select a squib initiation sequence from among a number of pre-programmed squib initiation sequences stored in the memory of the sequencer depending on commands received in the initiation signal 410 from the guidance computer 304”) or removing at least one squib from the firing sequence.

In regard to claim 14, Smith as combined discloses the method as defined in claim 8, further including adjusting an orientation of the satellite based on star tracking information prior to igniting the squibs (Judd [0086] “A -Z sun angle sensor 1708 provides information about the position of the sun relative to the space vehicle”, [0054] “When power is low, or more efficient charging is otherwise desired, cubesat 200 may be positioned such that solar panels 230 face the sun”).

Independent clam 15 is of similar scope and rejected as independent claim 1 which recites the claimed structure and is capable of performing the claimed limitations. 

Claim 16 is of similar scope and rejected as claim 2 which recites the claimed structure and is capable of performing the claimed limitations. 

Claim 17 is of similar scope and rejected as claim 5 which recites the claimed structure and is capable of performing the claimed limitations. 

Claim 18 is of similar scope and rejected as claim 3 which recites the claimed structure and is capable of performing the claimed limitations. 

In regards to claim 19, Smith as combined discloses the tangible machine readable medium as defined in claim 15, wherein the instructions cause the processor to adjust an orientation of the satellite based on star tracking information (Judd [0054] “When power is low, or more efficient charging is otherwise desired, cubesat 200 may be positioned such that solar panels 230 face the sun”).

In regards to claim 20, Smith as combined discloses the tangible machine readable medium as defined in claim 19, wherein the instructions cause the processor to vary the firing sequence by at least one of re-ordering the firing sequence or eliminating at least one squib from the firing sequence (Smith “the squib initiation sequencer 102 may dynamically select a squib initiation sequence from among a number of pre-programmed squib initiation sequences stored in the memory of the sequencer depending on commands received in the initiation signal 410 from the guidance computer 304”).

Claim 4, 5, 6, 7, 10 rejected under 35 U.S.C. 103 as being unpatentable over Smith, Rizos, Judd as applied to claim 1, 8 above, and further in view of Wang et al (20040113020).
In regards to claim 4, Smith as combined discloses the satellite as defined in claim 1, wherein the sensor is a first sensor (Judd detailed above), but does not expressly disclose: and further including a second sensor to detect relative positions of landmarks external to the satellite.
Wang teaches a sensor which detects a position/orientation of a landmark (ref. 218).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Wang by providing the second sensor to detect relative positions of landmarks external to the satellite in order to orient the solar panels or satellite towards for optimum solar exposure.

In regards to claim 5, Smith as combined discloses the satellite as defined in claim 4, wherein the processor is to determine an orientation of the satellite based on the relative positions of the landmarks, and wherein the squib controller is to vary the firing sequence based on the orientation of the satellite during execution of the firing sequence (Smith C5:30 “the squib initiation sequencer 102 may be implemented with any number of separate channels, depending on the number of release mechanisms 108 and other requirements of the launch system” accordingly Smith as combined capable of performing the claimed limitation).

In regards to claim 6, Smith as combined discloses the satellite as defined in claim 4, but does not expressly disclose: wherein the second sensor is enabled after the first sensor indicates that the satellite has exited the launch vehicle.
Judd teaches powering systems after deployment of satellite ([0093] FIG. 22 is a flowchart 2200 illustrating a process for deploying a space vehicle, according to an embodiment of the present invention. The process begins with releasing the space vehicle from a dispenser at 2210. Once released, a separator switch of the space vehicle is tripped and electronics power on at 2220. This may also start a timer for deployment of the antennas and solar panels) accordingly sensor enabled a time after release.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Wang by providing the second sensor is enabled after the first sensor indicates that the satellite has exited the launch vehicle in order to conserve power. 

In regards to claim 7, Smith as combined discloses the satellite as defined in claim 4, wherein the landmarks include a star pattern (Wang ref. 218 star sensors).

In regards to claim 10, Smith discloses the method as defined in claim 8, wherein the sensor is a first sensor (Judd detailed above), but does not expressly disclose: and further including detecting, via a second sensor, an orientation or dynamic state of the satellite during execution of the firing sequence, and wherein the firing sequence is varied based on the orientation or the dynamic state of the satellite during execution of the firing sequence.
Wang teaches a sensor which detects a position/orientation of a landmark (ref. 218).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Smith with Wang by providing the second sensor to detect relative positions of landmarks external to the satellite, an orientation or dynamic state of the satellite during execution of the firing sequence, and wherein the firing sequence is varied based on the orientation or the dynamic state of the satellite during execution of the firing sequence in order to orient the solar panels or satellite towards for optimum solar exposure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references disclose satellite and solar panel deployment as well as orientation of satellite based on star sensors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642